Citation Nr: 0838688	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-07 967	)	DATE
	)
		)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for chronic lumbosacral strain with spondylolysis and 
spondylolisthesis at L5.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
February 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2003 and February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2008, the veteran provided testimony in support of 
his claims during a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  The veteran is able to move, flex and extend the 
thoracolumbar segment of his spine; it therefore is not 
immobile, so not ankylosed.  He has no vertebral fracture, 
and he has not had any incapacitating episodes, meaning bed 
rest and treatment prescribed by a physician.

2.  The veteran has mild radiculopathy in his lower 
extremities as a result of his service-connected low back 
disability.

3.  The veteran's hemorrhoids are not large, thrombotic, or 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the low back disability.  38 U.S.C.A. § 1155 
(West 2007); 38 C.F.R. §§ 4.7, 4.10, 4.25(b), 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5285, 5292 (2003), 4.71a, 
Diagnostic Code (DCs) 5235-5243 (2007).

2.  The criteria are met, however, for separate 10 percent 
ratings for associated radiculopathy in the veteran's lower 
extremities.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2007); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, 
Diagnostic Code 8720 (2007).

3.  The veteran's hemorrhoids do not meet the criteria for a 
compensable rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 
7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in June 2003 and 
February 2004 the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It equally deserves 
mentioning that, by way of a letter dated in March 2006, the 
RO informed the veteran of the disability rating and 
downstream effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued those first VCAA notice 
letters prior to initially adjudicating his claims, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  And since providing the 
additional VCAA notice in March 2006, the RO has gone back 
and readjudicated his claims in the October and December 2006 
supplemental statements of the case (SSOCs) - including 
considering additional evidence received in response to that 
additional VCAA notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate or incomplete, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the veteran a Vazquez letter in May 2008, and 
there has been no reason to again go back and readjudicate 
his claims - such as in another SSOC, because he has not 
submitted any additional evidence or argument since receiving 
that additional VCAA notice.  38 C.F.R. §§ 19.31, 19.37.  
That is to say, the absence of a subsequent SSOC after this 
additional notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
private medical records, and VA medical records - including 
the results of his VA Compensation and Pension Examinations 
(C&P Exams) assessing the severity of his low back disability 
and hemorrhoids, the determinative issues in this case.  See 
Caffrey v. West, 6 Vet. App. 377 (1994).  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Entitlement to Higher Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet App 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



Whether the Veteran is Entitled to a Disability Rating Higher 
than 40 percent for his Low Back Disorder

The veteran's low back disorder was in the past rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, for chronic 
lumbosacral strain.

40 percent is the highest possible rating under the former DC 
5295, which contemplates the veteran having several 
lumbosacral strain manifested by listing of his whole spine 
to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion

40 percent also is the highest possible rating under the 
former DC 5292, for severe limitation of motion of the lumbar 
spine.

In increasing the veteran's disability rating for his low 
back disorder from 10 to 40 percent in an October 2002 
decision, the RO considered an April 2002 VA examiner's 
report noting tenderness in the lower spine and some 
paravertebral spasms, functional loss of range of motion, and 
narrowing disk space.  Since, however, the veteran now has a 
40 percent rating for his low back disability, there is no 
possibility of receiving a rating higher than this under the 
former DCs 5292 and 5295 because he already has the highest 
possible rating available under these two DCs.  So there is 
no additional benefit to be had under these two former DCs.

Also, as will be explained, the veteran does not have 
complete bony fixation (i.e., ankylosis) of his thoracolumbar 
spine to warrant application of the former DCs 5286 or 5289, 
or residuals of a vertebra fracture to warrant application of 
the former DC 5285.



On March 28, 2003, the RO received the veteran's claim for a 
rating higher than 40 percent for his low back disorder.  
During the pendency of his appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. 
Part. 4) and 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 
38 C.F.R. part 4).  The most recent amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine.  If, as here, a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Because the amendments mentioned have a specified effective 
date without provision for retroactive application, they may 
not be applied prior to their effective date.  As of that 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The code for intervertebral disc 
syndrome, IVDS (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows:  a 
40 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine.  
A higher 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  And 
an even higher 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  This rating 
formula applies to lumbosacral strain, spondylolisthesis, 
sacroiliac injury and weakness, and spondylolisthesis and 
instability.  It also, as mentioned, may be applied to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, DCs 
5236, 5237, 5239, 5243.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because, however, the record shows the veteran 
is able to move, flex, and extend the thoracolumbar segment 
of his spine, indeed his entire spine, by definition, it is 
not immobile and therefore not ankylosed.  See his August 
2008 hearing testimony.  See, too, 38 C.F.R. § 4.71a, Note 
(5) to DCs 5235-5242, indicating that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or entire spine, is fixed in 
flexion or extension....

There is no mention of ankylosis at all in the evidence of 
record.  See the VA C&P Exam reports of July 2007 and August 
2003, as well as VA treatment records from May 2002 to June 
2007; private medical records from March 2002 to June 2007; 
private medical records from the Neurological Care Center 
dated in February 2003; military hospital treatment records 
from Maxwell AFB dated from August 1990 to February 1996; and 
a statement from the veteran's physical therapist dated in 
August 2003.  Moreover, the report of the July 2007 C&P Exam 
notes the veteran's forward flexion could not be assessed as 
he refused to forward flex.  But even so, his extension was 
noted at 20 degrees with no pain, his left lateral flexion 
was noted at 30 degrees with pain, and his right lateral 
flexion was noted at 20 degrees with increased pain.  And his 
left and right lateral rotations were each noted at 
30 degrees with pain.  The report of his August 2003 VA C&P 
Exam notes forward flexion of 80 degrees, extension of 20 
degrees, and side bending and rotation each of 30 degrees.  
There was no erythema or inflammation and no tenderness and 
palpitation.

The veteran therefore does not have the required ankylosis, 
especially the unfavorable variant, to receive a higher 50 or 
100 percent rating under the revised DC's 5235-5242.  And 
this is true even considering, as he testified at his 
August 2008 hearing, that he has painful motion.  38 C.F.R. 
§§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995) (indicating that when, as here, a musculoskeletal 
disability is at least partly rated on the basis there is 
limitation of motion, VA also must consider whether the 
veteran has additional functional loss - including 
additional limitation of motion, due to such factors as more 
or less movement than normal, weakened movement, premature or 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse, including 
during prolonged, repetitive use or when his symptoms are 
most problematic ("flare ups").  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
But when a disability is assigned the maximum rating for loss 
of range of motion, application of the factors for functional 
loss is not required.  Johnston, 10 Vet. App. at 85.

For disability ratings under 38 C.F.R. § 4.71a, DC 5243, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, an incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician.  Here, however, although the 
veteran testified during his hearing that he has had "flare 
ups" of his condition, requiring as much as a two-day 
recovery, there is no indication he has ever been prescribed 
bedrest by a physician.  So, by definition, he has not had an 
incapacitating episode, certainly not of the frequency and 
duration required to receive a rating higher than 40 percent 
under the revised DC 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), also requires that any associated objective 
neurological abnormalities be evaluated separately under the 
appropriate diagnostic code.  As to neurologic 
manifestations, the veteran reported symptoms of 
radiculopathy, pain, and numbness in his upper and lower 
extremities associated with his service-connected low back 
disorder.  See the transcript of the testimony he gave during 
his August 2008 hearing; and the reports of his July 2007 and 
August 2003 VA C&P Exams.

Moreover, the record also includes competent evidence 
confirming these manifestations - at least as they affect 
the veteran's lower extremities (although not his upper 
extremities) are due to his service-connected low back 
disorder.  See Dr. J.M.'s June 2007 report attributing the 
neurologic manifestations, specifically, the heaviness in the 
veteran's legs and the pain radiating down his legs, to his 
service-connected low back disorder - and, in particular, 
chronic lumbar stenosis.  Despite these signs and symptoms 
affecting his lower extremities, associated with the low back 
disability, as well as the medical documentation of same, the 
RO did not assign separate ratings for this under 38 C.F.R. § 
4.124a, DC 8520, for incomplete paralysis of the sciatic 
nerve.

Under DC 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.



In this case, the objective medical evidence establishes the 
veteran's radiculopathy and pain in his lower extremities is 
attributable to his service-connected low back disability.  
So he is entitled to additional compensation, namely separate 
ratings, for this.  The Board finds that his additional lower 
extremity disability is mild in degree, warranting only 
separate 10 percent ratings for each lower extremity.  
38 C.F.R. § 4.7.  That is, it is characterized by his 
radicular pain and some loss of sensation in the lower 
extremities, as opposed to foot drop, significant weakness, 
significant sensory loss, bowel or bladder impairment, 
significant loss of strength, or significant loss of 
reflexes.  The record contains medical evidence of some 
atrophy and abnormality of reflexes.  See the February 2003 
follow up letter from Dr. J.M.  However, even still, the 
Board finds that the veteran's condition is more closely 
approximated by the 10 percent rating criteria for each lower 
extremity.  See 38 C.F.R. § 4.7.  Accordingly, the Board 
finds that he is entitled to additional, separate 10 percent 
ratings for the neurological manifestations (radiculopathy) 
affecting his lower extremities under Diagnostic Code 8520.  
This additional compensation is aside from the existing 40 
percent rating for his underlying low back disability.

In sum, the weight of the credible evidence shows the 
orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent rating, as he 
does not have the ankylosis required for a higher 50 percent 
or 100 percent rating under the revised DCs5235-5242 (or 
former DCs 5286 and 5289), or incapacitating episodes - 
meaning doctor-prescribed bed rest, for a higher rating under 
the revised DC 5243.  The weight of the credible evidence, 
however, does support assigning separate 10 percent ratings, 
but no higher, for the neurological manifestations of his low 
back disability in the form of the radiculopathy affecting 
each of his lower extremities.  The "benefit-of-the-doubt" 
rule has been considered in making these determinations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Also, the Board has considered whether the veteran's rating 
should be staged and, for the reasons and bases discussed, 
finds his level of disability has remained rather constant 
throughout the entire appeal period and, therefore, staging 
is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disabilities markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest that he is not adequately compensated for his 
disability by the regular rating schedule.  The evaluation 
and treatment he has received for his low back disability has 
been mostly, if not entirely, on an outpatient basis, not as 
an inpatient.  VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Whether the Veteran is Entitled to a Compensable Rating for 
Hemorrhoids 

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114, DC 7336.

In July 2007, VA provided the veteran a VA C&P Exam 
specifically to assess his hemorrhoids.  During that 
examination, the examiner transcribed the veteran's medical 
history and noted that he did not report current symptoms 
relating to his hemorrhoids.  The report also records the 
veteran's statement that episodically, hi hemorrhoids are 
irritated and accompanied by "stinging" and occasional 
bleeding.  He veteran did not report fecal incontinence and 
it was noted that there was no recent thrombosed hemorrhoid.  
As to treatment, the veteran stated that he uses topical 
cream and suppositories as needed.  The report notes that the 
veteran has had no hemorrhoid surgery, rectal trauma, rectal 
spinal cord injury, or rectal prolapse.  His most recent 
colonoscopy was determined to be normal.  And the veteran 
reported no history of significant rectal bleeding, anal 
infections, proctitis, or rectal neoplasm.  The report also 
notes that he has no fistula.  

Upon examining the veteran, the examiner noted that the 
veteran's rectum is encircled with external hemorrhoids that 
are not inflamed.  He notes that there is no thrombosed 
hemorrhoid and no evidence of fecal leakage.  The rectal 
lumen is noted as normal with normal sphincter tone.  The 
report notes that there is no evidence of fissure, bleeding, 
rectal prolapse, or anemia.  

In the August 2008 hearing, the veteran testified as to his 
daily use of topical creams and suppositories.  He also 
testified that bleeding occurs "[s]ometimes just a little 
bit."  The veteran also testified that at times his 
condition requires him to wear protective undergarments and 
that he purchases these himself.

The Board finds that the veteran's symptoms do not warrant a 
compensable rating.  That is, his symptoms are more 
approximately described as mild or moderate, as opposed to 
being characterized by large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, as would warrant a 10 percent, (i.e., 
compensable) rating.  See 38 C.F.R. § 4.114, DC 7336.

And the Board has considered whether the veteran's rating 
should be staged and finds his level of disability has 
remained constant throughout the entire appeal period and, 
therefore, staging is not warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest that he is not adequately compensated for his 
disability by the regular rating schedule.  The evaluation 
and treatment he has received for his hemorrhoids has been 
entirely on an outpatient basis, not as an inpatient.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 40 percent for the low 
back disability is denied.

But separate 10 percent ratings are granted for each lower 
extremity, for the associated radiculopathy, subject to the 
laws and regulations governing the payment of VA 
compensation.

A compensable rating for hemorrhoids is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


